Exhibit 10.1
QUOTA PURCHASE AND SALE AGREEMENT
By this private instrument, the parties:
ICO POLYMERS DO BRASIL LTDA., a company duty organized and existing under the
laws of Brazil, registered in the Commercial Registry of the State of Minas
Gerais under NIRE number 3120537525-7, dated of 02.13.1998, and enrolled in the
CNPJ/MF under the number 02.376.055/0001-26, with its head office at Via
Expressa de Contagem, 2785, Cinco Perobas, Contagem, MG, CEP 32.370-485, herein
represented by its sole Director, Mr. Paulo Cesar Palhares, Brazilian, married,
economist, bearer of ID Card MG 305.392-55P/MG, enrolled in the Taxpayers’
Registry (CPF/MF) under no. 126.931.976-00, residing and domiciled in the City
of Belo Horizonte, State of Minas Gerais, at Rua Cristina, 433, apt. 901, Carmo,
CEP 30.310-800, hereinafter referred to as “Purchaser”;
HENRI HARA, Brazilian, married, industrialist, bearer of ID Card RG no.
5.081.389-55P/5P, enrolled in the Taxpayers’ Registry (CPF/MF) under no.
494.695.928-91, residing and domiciled in the City of Sao Paulo, State of Sao
Paulo, at Rua Barao de Bocaina, 140, apt. 111, Pacaembu, CEP 01241-020; and ELIE
HARA, Brazilian, divorced, industrialist, bearer of ID Card RG no.
4.597.997-55P/5P, enrolled in the Taxpayers’ Registry (CPF/MF) under no.
173.032.498-34, residing and domiciled in the City of Sao Paulo, State of Sao
Paulo, at Rua Barao de Bocaina, 112, apt. 141, Pacaembu, CEP 01241-020, both
hereinafter referred to as “Sellers”;
and, as Intervening Party and Guarantor, A. SCHULMAN, INC., a company duly
incorporated under the laws of Ohio, USA, headquartered at 3550 W. Market St.,
Akron, Ohio 44333, herein represented by its [position], Mr./Mrs. [name and
qualification], hereinafter referred to as “A. Schulman”;
Purchaser, Sellers and A. Schulman are hereinafter collectively referred to as
“Parties” and individually as “Party”;
WHEREAS:
A. Sellers are the owners of a total of 6.330.000 (six million and three hundred
and thirty thousand) quotas, in a proportion of 50% (fifty per cent) each,
representing 100% (one hundred per cent) of the capital stock of MASH INDÚSTRIA
E COMÉRCIO DE COMPOSTOS PLÁSTICOS LTDA., a company duly organized and existing
under the laws of Brazil, registered in the Commercial Registry of the State of
Sao Paulo under NIRE number 3521568918-5 and enrolled in the CNPJ/MF under the
number 03.125.730/0001-07, with its head office at Avenida Marechal Tito, 6.829,
Blocos 5 e 6, Bairro Itaim Paulista, CEP 08115-100, in the City of Sao Paulo,
State of Sao Paulo (hereinafter “Company”);
B. A. Schulman submitted to Sellers a Letter of Intention with Valuation for
Purchase of Stock, dated of September 9, 2010, where A. Schulman declared its
intention to acquire the quotas held by Sellers in the Company, which would be
confirmed after completion of a legal, financial and business detailed
investigation conducted by A. Schulman in the Company;

 

 



--------------------------------------------------------------------------------



 



C. the results of the due diligence conducted by A. Schulman in the Company were
very satisfactory and it decided to proceed with the acquisition of the Company;
D. Purchaser is a Brazilian company that has been recently acquired by A.
Schulman and now belongs to its economic group; and
E. A. Schulman wishes to use the Purchaser to acquire the Company’s quotas from
the Sellers;
NOW, THEREFORE, the Parties, in mutual agreement, decide to enter into this
Quota Purchase and Sale Agreement, hereinafter “Agreement”, as per the terms and
conditions herein set forth:
SECTION 1. DEFINITIONS
For the purpose of this Agreement the following expressions shall have the
definitions attributed to them below:
Purchaser: means ICO POLYMERS DO BRASIL LTDA., as qualified above.
Agreement: means the present Agreement entered by and between the Purchaser and
the Sellers.
Escrow Account(s): means the two accounts of restricted use to be opened one for
each of the Sellers as per the terms and conditions of the Escrow Agreement(s)
and in which parts of the Purchase Price will be deposited, as per Section 3.
Closing Date: means November 3, 2010.
Purchase Price: has the meaning defined in item 3.1.
Quotas: means the 6.330.000 (six million and three hundred and thirty thousand)
quotas, representing 100% (one hundred per cent) of the capital stock of MASH
INDÚSTRIA E COMÉRCIO DE COMPOSTOS PLÁSTICOS LTDA. held by Sellers.
Company: means MASH INDÚSTRIA E COMÉRCIO DE COMPOSTOS PLÁSTICOS LTDA., as
qualified above.
Sellers: means Mr. Henri Hara and Mr. Elie Hara, as qualified above.
SECTION 2. PURPOSE
2.1. Subject to the terms and conditions of this Agreement, by this Agreement
and in the best terms of the law, Sellers hereby irrevocably and irreversibly
undertake to sell and transfer the Quotas to the Purchaser, and the Purchaser
undertakes to purchase the Quotas from the Sellers, with all rights and
obligations that such Quotas represent, in the Closing Date.

 

 



--------------------------------------------------------------------------------



 



2.1.1. Sellers represent and warrant to Purchaser that the Company’s Quotas to
be transferred on the Closing Date, represent, on that date, 100% of the
corporate capital of the Company and will be transferred free and clear of any
liens or encumbrances.
2.2. Sellers will assign and transfer the Quotas to Purchaser on the Closing
Date upon signing of the respective Amendment to the Articles of Association of
the Company.
SECTION 3. PRICE AND PAYMENT CONDITIONS
3.1. Regarding the acquisition of the Quotas by the Purchaser from the Sellers
described on Section 2 above, Purchaser will pay to Sellers a total amount of
R$27.600.000,00 (twenty seven million and six hundred thousand reais) (“Purchase
Price”).
3.2. The payment of the Purchase Price will observe the following conditions:
(i) R$24.800.000,00 (twenty four million and eight hundred thousand reais) shall
be payable in cash to Sellers by wire transfer on the Closing Date, in a
proportion of 50% (fifty per cent) for each of them, observed the condition
described on item 3.2.1 below; and
(ii) the remaining R$2.800.000,00 (two million and eight hundred thousand reais)
will be payable to the Sellers on November 3, 2013, according to the terms and
conditions set forth on item 3.2.2 below (“Earn-out and Escrow Payment”).
3.2.1. Although the amount foreseen on item 3.2(i) is due only at the Closing
Date, Purchaser must, on the present date, deposit part of that amount
equivalent to R$5.000.000,00 (five million reais) in two Escrow Accounts, one
for each Seller, in the proportion of 50% (fifty per cent) each, as a down
payment and guarantee of its intention to purchase the Quotas according to the
terms of this Agreement.
3.2.1.1. Once the related documents foreseen on Section 7 below are duly signed
by the Parties, Sellers must have the right to withdraw or have transferred to
their benefit the amount mentioned above. The balance due at the Closing Date,
which is R$19.800.000,00 (nineteen million and eight hundred thousand reais)
must be paid in cash to Sellers concurrently to the signature of the related
documents, in accordance with item 3.2(i) above.
3.2.2. The amount of the Earn-out and Escrow Payment mentioned in item 3.2(ii)
above will be deposited in the Escrow Accounts on the Closing Date, one for each
Seller, in the proportion of 50% (fifty per cent) each, in order to guarantee to
Purchaser the contingencies and performance as mentioned below.
3.2.2.1. The deposited funds will be used as a guarantee, for the Purchaser, to
the achievement of 80% capacity utilization of the recently-added third
extrusion line in addition to full capacity utilization of the two initial
extrusion lines.
3.2.2.2. For purposes of the Earn-out, “80% capacity utilization” and “full
capacity utilization” shall be defined in accordance with Exhibit 3.2.2.2, which
shall be mutually agreed upon and attached to this Agreement as a condition of
the Closing.

 

 



--------------------------------------------------------------------------------



 



3.2.2.3. Besides the aforementioned, the funds of the Earn-out and Escrow
Payment may be used to realize contingent liabilities of the Company and breach
of representations and warrants by the Sellers, according to the
responsibilities as defined in Section 8.
3.2.2.4. At the due date mentioned in item 3.2(ii) above, once achieved by the
Company the capacity stated in item 3.2.2.1, Sellers shall have the total amount
of the Earn-out and Escrow Payment or what is left of it, in case the funds are
used for contingencies according to Section 8, released to their designated bank
accounts.
3.3. The amount object of the item 3.2(ii) shall have its maturity accelerated
in case Purchaser, for any reason whatsoever, ceases to be a company of A.
Schulman’s economic group.
SECTION 4. SELLER’S REPRESENTATIONS AND WARRANTS
4.1. Sellers make the following representations and warrants, and shall be
liable for any omission, inaccuracy or untruthfulness in such representations,
which shall remain valid on the Closing Date, as follows:
4.1.1. Good standing. The Company is a limited company duly organized, validly
existing and in good standing under the laws of Brazil and Sellers have all
necessary powers to execute and perform this Agreement.
4.1.2. Enforceability. This Agreement, and any other agreements or documents
executed and delivered by Sellers in connection with this Agreement, constitute
legal, valid and binding obligations, enforceable in accordance with their
respective terms. Sellers’ execution and performance of this Agreement will not
violate or constitute a default, or a condition that, if continued, with the
passage of time or notice would constitute a default, under any other agreement
to which Sellers are a party, or constitute a fraudulent conveyance or
fraudulent transfer under or violate any statute or law or any judgment, decree,
order, regulation or rule of any court or governmental entity to which Sellers
are subject to. Sellers are neither party to nor bound by or subject to any
agreement or instrument, or any judgment, order or decree of any court or
governmental agency or authority, which would be violated by, or could prevent
or materially impair, the carrying out of this Agreement nor are party to any
pending, or knows of any threatened, action, suit, proceeding or investigation
in, before or by any court, governmental agency or authority or arbitrator which
would have a material adverse effect on this Agreement, the Quotas or the
Company’s business.
4.1.3. Authorizations. Except for any required income tax filings, no prior
authorization or approval of, or filing with, any governmental, regulatory or
administrative body that has not been obtained or made is required in connection
with the execution, delivery and performance by Sellers of this Agreement or any
other agreements signed in connection with this Agreement.
4.1.4. Purchased Quotas. The Quotas consist of 100% of the Company’s corporate
capital and, therefore, includes all the assets, properties, agreements and
rights necessary for Purchaser to continue Sellers’ business and activities in
the same manner as it has been conducted by Sellers prior to the Closing Date.
The Quotas are free and clear of all liens, claims, security interests or
encumbrances.

 

 



--------------------------------------------------------------------------------



 



4.1.5. Intellectual Property. Exhibit 4.1.5 to this Agreement lists all patents,
patent applications, copyrights, trademarks, service marks, names and internet
domain names that have been registered or applied for on behalf of the Company.
To the best of Sellers’ knowledge: (a) Company’s past activities have not
infringed any patent, trade secret, trademark or other intellectual property
right of any third party and Company’s operations have not interfered with,
infringed upon, misappropriated or otherwise come into conflict with the
proprietary rights of any other third party or involved any acts of unfair
competition and no claims have been asserted by any party alleging such
interference, infringement, misappropriation, conflict or act of unfair
competition; (b) all of the patents, trademarks, service marks and copyrights
listed on Exhibit 4.1.5 are valid and enforceable; and (c) there are no
proprietary rights developed by any current or former director, officer,
consultant or employee of the Company that have not been duly and validly
transferred to it, or are not owned free and clear of any liens or encumbrances
by the Company.
4.1.5.1. Besides the warrants described above, Purchaser is aware that,
specifically regarding the trademark “Mash”, it is registered on behalf of third
parties under other classes and classifications, other than the ones related to
the Company’s business and activities, and, therefore, they are not included nor
have any connection whatsoever with this Agreement.
4.1.6. Inventories. Sellers will provide to Purchaser an accurate and updated
listing of the Company’s inventories prior to the Closing Date. All inventories
are in good condition, suitable for use and/or consumption and are in a saleable
condition on the date hereof. Sellers represent and warrant that inventories and
production lines are viable and satisfy all requirements for production in
accordance with law.
4.1.7. Accounts Receivable. Sellers will provide to Purchaser prior to the
Closing Date an updated and accurate listing of all Company’s accounts
receivable.
4.1.8. Tangible Property. Sellers will provide to Purchaser prior to the Closing
Date an updated and accurate listing of the Company’s equipment, machinery,
furniture, tooling, furnishings and other material items of tangible property
other than inventory.
4.1.9. Accounts Payable. Sellers will provide to Purchaser prior to the Closing
Date an updated and accurate listing of the Company’s accounts payable for
existing open purchase orders to purchase Company’s inventory. All the
obligations of the Company are recorded in the respective mandatory accounting
books, pursuant to generally accepted and consistently applied accounting
principles in Brazil.
4.1.10. Financial Information. Balance sheets, income statements and related
financial information of the Company as of the end of and for calendar years
requested, which are complete and accurate in all material respects and pursuant
to generally accepted and consistently applied accounting principles in Brazil,
have already been provided by Sellers to Purchaser. All the obligations of the
Company are recorded in the respective mandatory accounting books, pursuant to
generally accepted and consistently applied accounting principles in Brazil.
4.1.11. Compliance with laws. The operations of the Company, up to the date
hereof, have been carried out in strict compliance with applicable law and have
been posted in the mandatory accounting books. The Sellers will continue to
observe this compliance from the present date to the Closing Date.

 

 



--------------------------------------------------------------------------------



 



4.1.12. Environmental Matters. There are no actions, proceedings or
investigations pending with regard to any ejectment, unloading, leakage, issue,
injection, exhaust, deposit or launching in or of the Company into the
environment or third-party properties of any toxic or dangerous substances, as
defined in the pertinent municipal, state or federal regulations, permits,
ordinances, normative rulings, laws or legislation. The Company have not been
served notice or notified with relation to any litigation, claims or
environmental conflicts. Sellers hereby assume liability for the representations
and warrants rendered hereunder, and undertake to reimburse the Purchaser for
all present or future obligations and contingencies of an environmental nature
in relation to the Company with respect to events occurring prior to this date
and that may be charged to Purchaser and/or the Company during the term
mentioned in Section 8.
4.1.13. Consents to Transfers of Agreements. If necessary, due to the change of
control of the Company, Sellers shall cooperate and use reasonable efforts to
obtain any required consent of third parties regarding the agreements signed by
the Company and that are presently valid and in force.
4.1.14. Labor. Purchaser, in its sole discretion, may offer or decline to offer
employment to any or all of Company’s employees or independent contractors.
Sellers will be liable for and will indemnify Purchaser against all and any
compensation and other benefits owed to such employees or independent
contractors on account of their employment by the Company or termination of
their employment or independent contractor relationship. The responsibilities of
the Sellers described herein will be limited to claims originated or based in
facts occurred up to the Closing Date and that may arise during the term
mentioned in Section 8.
4.2. Sellers will conduct the operations and activities of the Company from the
present date to the Closing Date as they have been doing so far, without any
alteration whatsoever, and will also not sell or acquire any asset of the
Company nor assume any obligation on behalf of the Company or third parties
which are not related to the normal course of Company’s activities.
4.3. Sellers must immediately inform Purchaser of any new fact which arises from
the present date up to the Closing Date and that could alter any of the
aforementioned representations and warrants. In case there is no communication
whatsoever prior to the Closing Date, Purchaser will consider that the
representations and warrants made herein remain valid and in force.
SECTION 5. PURCHASER’S REPRESENTATIONS AND WARRANTS
5.1. Purchaser makes the following representations and warrants, and shall be
liable for any omission, inaccuracy or untruthfulness in such representations,
which shall remain valid at the Closing Date, as follows:
5.1.1. Good standing and Approvals. Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
Brazil, and it has obtained all of the corporate approvals required for the
execution of this Agreement, the consummation of the transactions contemplated
herein, the performance of all of its obligations hereunder.

 

 



--------------------------------------------------------------------------------



 



5.1.2. Enforceability. This Agreement constitutes, and any other agreements or
documents executed and delivered by Purchaser in connection to this Agreement
constitutes legal, valid and binding obligations for the Purchaser, enforceable
in accordance with their respective terms. Purchaser’s execution and performance
of this Agreement or any other agreement delivered by Purchaser in connection
with this Agreement, will not violate or constitute a default, or a condition
that, if continued, with the passage of time or notice would constitute a
default, under any agreement to which Purchaser is a party, or constitute a
fraudulent conveyance or fraudulent transfer under or violate any statute or law
or any judgment, decree, order, regulation or rule of any court or governmental
entity to which Purchaser is subject.
5.1.2.1. Purchaser (a) is not a party to or bound by or subject to any agreement
or instrument, or any judgment, order, or decree of any court or governmental
agency or authority, which would be violated by, or could prevent or materially
impair, the carrying out of this Agreement; and (b) is not a party to any
pending, and does not know of any threatened, action, suit, proceeding or
investigation in, before or by any court, governmental agency or authority or
arbitrator which would have a material adverse effect on this Agreement.
SECTION 6. INTERVENING PARTY
6.1. A. Schulman signs the present Agreement as an Intervening Party, agreeing
with and ratifying all the terms and conditions stated herein.
SECTION 7. RELATED DOCUMENTS TO BE SIGNED ON THE CLOSING DATE
7.1. Parties must sign the following documents on the Closing Date in order to
complete the transaction which is object of the present Agreement:
(i) Amendment to the Company’s Articles of Association duly registered by the
Board of Trade of the State of Sao Paulo, through which the Sellers have
increased the capital of the Company in the amount of R$3.000.000,00 (three
million Reais), as a result of the capitalization of the loans in the amount of
R$1.500.000,00 (one million and five hundred thousand reais) per shareholder,
amounting to 6.330.000 (six million and three hundred and thirty thousand)
quotas.
(ii) Amendment to the Company’s Articles of Association, through which all
Quotas held by Sellers in the Company’s stock capital will be transferred to
Purchaser;
(iii) Escrow Agreements regulating the deposit and release of the values
identified in item 3.2(ii) according to the terms of the previous Section 3;
(iv) Employment agreements by key executives; and
(v) Lease Agreement

 

 



--------------------------------------------------------------------------------



 



(vi) Declaration signed by Seller’s wives, in which they are in accordance with
the sale of the Company’s 100% shares.
7.2. As the aforementioned documents are part of the transaction stated herein,
Parties must discuss their terms and conditions in good faith, prior to the
Closing Date and, therefore, may not unjustifiably refuse to sign them, what
could be considered a breach of this Agreement.
7.3. Sellers further undertake to sign any and all documents as may be required
to consolidated Purchaser’s title to the Quotas and, consequently, to the
Company.
SECTION 8. LIABILITIES AND INDEMNIFICATION
8.1. Sellers assume full responsibility for the accuracy, veracity and
preciseness of the representations and warranties rendered pursuant to Section 4
hereof, which are made in full and do not omit any relevant fact or circumstance
whose lack of knowledge by the Purchaser could induce the Purchaser into error,
or whose knowledge by the Purchaser could change the conditions on which the
Agreement is being executed.
8.2. Sellers shall remain liable for 5 years counted as of the Closing Date, for
any liability (a) which arise from the incorrectness, impreciseness or
incompleteness of the representations and warranties made by the Sellers herein;
or (b) which arise from acts, omissions and/or events that were carried out by
the Company or by the Sellers prior to the Closing Date, such as those of a tax,
labor, civil, social security, commercial, corporate, environmental or any other
nature, (together, the “Contingencies”).
8.3. In the event there is an investigation carried out by the fiscal
authorities or by the social security authorities or an administrative or
judicial claim of any nature whatsoever during the 5 year period established in
item 8.2 above, in relation to facts occurred prior to the Closing Date,
Purchaser or the Company shall promptly notify Sellers of such investigation or
claim as to allow them to defend themselves, the Purchaser or the Company
administratively or in court. Sellers will have the right to defend and discuss
the matter until a final court decision (tronsito em julgodo).
8.4. The costs and expenses incurred as a result of such defense shall be borne
by the Sellers and such defense shall be conducted by the Sellers appointed
attorneys.
8.5. It is the Seller’s decision to dispute the claims mentioned in this
Section 8, whether in the administrative or judicial level, However, such
decision shall not interfere in the Company’s ordinary activities such as, but
not limited to, requirement of non-debt certificates, Company’s registration
with CADIN, close of financial transactions, tax incentives or authorization to
perform export and import transactions (RADAR).
8.5.1. In the aforementioned cases, Purchaser may use the funds of the Earn-out
and Escrow Payment as to ensure the prompt issuance of the mentioned
certificates while the Sellers carry out their defense. If it occurs after the
funds have been released, as described in Section 3, or if the amount of the
funds are not enough, Sellers must make or complete the deposit.

 

 



--------------------------------------------------------------------------------



 



8.6. With respect to the lawsuits already in course, it is hereby agreed by the
Parties hereto that (i) the Sellers’ attorneys may continue to defend them in
court or (ii) may transfer those lawsuits to a law firm to be appointed by the
Purchaser, in which case the Company shall also use the funds of the Earn-out
and Escrow Payment. Should the lawsuits in reference be transferred to the
Purchaser’s lawyers, Purchaser shall bear all expenses of the defense, but
Sellers shall continue to be responsible for Purchaser’s indemnification of any
losses, unfavorable decisions, among others, arising therefrom. Sellers shall
have the right to appoint others attorneys, at their own expense, to follow the
development of the lawsuits.
8.7 In order to make Sellers defense feasible, Purchaser shall fully cooperate
with the Sellers and cause the Company to cooperate by supplying the power of
attorney necessary and granting access to the Company’s accounting data and
records involved, as well as to all materials and data required in the support
of the defense dealt with above.
8.8. Sellers may freely settle, compromise and put an end to disputes over any
contingency mentioned in this Section 8 with regard to any monetary resolution,
but any resolution that involves non-monetary consequences shall have the
consent of Purchaser. Should Sellers not succeed in their discussion of the
referred contingency, Sellers shall bear all corresponding costs and expenses.
8.9. Parties hereby agree that the funds of the Earn-out and Escrow Payment
shall be used to pay settlements, agreements and/or judicial or administrative
decisions unfavorable for the Sellers that may arise during the first three
years counted from the present date. After that, or if the funds are not enough
to cover the debts, Sellers must pay it.
8.10. Any amounts paid or deposited in advance by Sellers on behalf of the
Company and on account of or in relation to any contingency or court action
regarding the responsibilities defined in this Section 8 (including any used
funds of the Earn-out and Escrow Payment), such as, but not limited to, amounts
posted as bonds in courts, collection credits, fees of counsel and reimbursement
for costs and expenses, which the Company receives or is authorized to withdraw
before the achievement of a favorable decision by Sellers, shall be promptly
disbursed to Sellers by the Company.
8.11. The parties agree that with respect to labor claims filed against the
Company after the present date, liability for such claim will be apportioned
between Purchaser and Sellers, with Purchaser being liable for labor liabilities
pertaining to activities accruing after the Closing Date, and Sellers for those
pertaining to activities accruing prior thereto.
SECTION 9. CONSEQUENCES OF THE NON PERFORMANCE OF THE AGREEMENT ON THE CLOSING
DATE
9.1. If Sellers fail to perform this Agreement by (i) unjustifiably refusing to
sign any of the documents foreseen on Section 7 or (ii) not providing the
updated and accurate listings foreseen on Section 4, Sellers will not have the
right to receive any amount regarding the Purchase Price and Purchaser may
terminate this Agreement by just cause, withdrawing the amount deposited
according to item 3.2.1 and Purchaser may also pursue other rights that it may
have by law.

 

 



--------------------------------------------------------------------------------



 



9.2. If Purchaser fails to perform this Agreement by (i) unjustifiably refusing
to sign any of the documents foreseen on Section 7, (ii) not accomplishing the
obligations of opening the accounts as mentioned in Section 3, and/or (iii) not
paying the amount due on the Closing Date to Sellers, Sellers may terminate this
Agreement by just cause, in which case Sellers shall have the right to withdraw
or transfer to their benefit R$1.380.000,00 (one million and three hundred and
eighty thousand reais) from the down payment amount deposited by Purchaser
according to item 3.2.1. The balance of the down payment amount deposited by
Purchaser according to item 3.2.1 shall be returned to the Purchaser but Sellers
may pursue other rights that it may have by law to recover actual damages
greater than R$1.380.000,00 (one million and three hundred and eighty thousand
reais) reais.
SECTION 10. CONFIDENTIALITY
10.1. The parties will, and will cause their representatives, agents and
affiliates to maintain confidentiality of any trade secrets, acquired assets or
information related to the Company’s business, except as such information shall
become publicly available, in accordance with the existing non-disclosure
agreement signed between the parties dated January 13, 2010.
SECTION 11. NON COMPETITION
11.1. Sellers agree not to compete with Purchaser or its successors for a period
of 5 (five) years, as of the present date, without the prior written consent of
Purchaser. Also, the Sellers shall not perform the following activities:
(a) work, directly or indirectly, within the Brazilian Territory, or acquire a
participation or any other kind of investment in any entity, which develops any
similar business that would compete directly with the Company’s business, as
well as the promotion, sale, distribution of similar goods or services that
would compete directly with the Company’s products, (b) try to induce third
parties not to deal with the Company, (c) hire employee’s of the Company or
(d) use or authorize the use of the Company’s trademarks, proprietary technical
information (formulations, customer, market information, etc.).
11.2. This section shall not hinder Sellers from developing any other activity
except for those described herein. For purposes of this provision, “similar
business” shall mean the production and sale of all kind of thermoplastic
compounds and masterbatches including additives, color concentrates, black
concentrates, white concentrates and engineered thermoplastic compounds that are
used in the known thermoplastic processes as those products are understood in
the relevant market and that would compete directly with the Company in South
America, considering its present business and activities.
SECTION 12. ASSIGNMENT
12.1. The rights and obligations under this Agreement may not be assigned by the
Sellers or Purchaser without the express prior written consent of the other
Party.

 

 



--------------------------------------------------------------------------------



 



SECTION 13. NOTICE
13.1. Any notice pursuant to the terms and conditions of this Agreement shall be
in writing and shall be considered delivered upon receipt by the recipient. The
notices shall be duly addressed to the recipient and delivered to the respective
address, as indicated above. Any party may change its address upon prior written
notice to the other party.
If to Sellers:
Mr. HENRI HARA
Address: Rua Barao de Bocaina, 140, apt. 111, Pacaembu
CEP 01241-020 — Sao Paulo/SP
e-mail: henri.hara@uol.com.br
Mr. ELIE HARA
Address: Rua Barao de Bocaina, 112, apt. 141, Pacaembu
CEP 01241-020 — Sao Paulo/SP
e-mail: eliehara@hotmail.com
If to Purchaser:
Mr. Paulo Cesar Palhares, Managing Director
ICO Polymers do Brazil Ltda.
Via Expressa de Contagem, 2785,
Cincao Perobas, Contagem,
MG, CEP 32.370-485,
Copy to:
Attention: General Counsel,
A. Schulman, Inc.
3550 W. Market Street
Fairlawn, Ohio, USA 44333
SECTION 14. PRIOR AGREEMENTS
14.1 The present Agreement revokes and substitutes any other agreement, orally
or written, with respect to the matters herein contemplated, except for the
non-disclosure agreement signed between the parties dated January 13, 2010.
SECTION 15. MISCELLANEOUS
15.1. Upon signing this Agreement, the Parties hereto represent and warrant
hereby, spontaneously and unconditionally, that they are not bound to do it by
emergency economic-financial reasons, agreeing with all terms and conditions
provided herein, having no other interest or interest contrary to the present
instrument contents or which could prevent, limit, jeopardize or revoke the
performance of obligations set forth herein.

 

 



--------------------------------------------------------------------------------



 



15.2. The parties expressly represent, for all legal purposes and intents, that
the, considerations under this Agreement are perfectly and economically
proportional, pursuant to the effective values by the time of its execution,
being the result of bilateral negotiations and generating benefits to both
Parties, therefore not causing any undue hardship to either of them.
15.3. This Agreement under private signature is hereby accepted by the Parties
hereto, as an extra-judicial security, which can be executed within the law,
meeting also provisions of articles 368, 369 and 585, II, all of the Brazilian
Code of Civil Procedure. The Parties hereto become liable under the civil and
the criminal law for their representations by the time of this Agreement’s
signing.
15.4. Tolerance by the Parties in not demanding compliance with any term or
condition set forth herein shall not imply waiver, acquittal, novation or
alteration of provisions agreed upon hereby.
15.5. The invalidity or unenforceability of any portion or provision of this
Agreement shall in no way affect the validity or enforceability of any other
portion or provision hereof.
15.6. Any amendments or complementation to this Agreement shall only be
effective when performed in writing and accepted by the parties hereto.
15.7. The present Agreement is signed irrevocably and irreversibly by and
between the Parties, binding the Parties and their successors.
SECTION 16. GOVERNING LAW AND ARBITRATION
16.1. The parties agree that, any dispute or divergence arising from, and/or
relating to this Agreement, shall exclusively and definitively be resolved
through arbitration, to be initiated and processed in accordance with the Rules
of the Brazil-Canada Chamber of Commerce. Parties agree that the Portuguese
version shall prevail.
16.2. The arbitration venue shall be the city of Sao Paulo, state of Sao Paulo,
where the arbitration award shall be issued. The official language for all the
acts shall be the Portuguese language and the applicable laws shall be those of
the Federative Republic of Brazil.
16.3. Any decision rendered by the Arbitral Tribunal shall be definitive,
non-appeal able and enforceable by the courts.
16.4. The Parties elect, with exclusion of all others, the courts of the
judicial district of Sao Paulo exclusively for the purpose, when and if
necessary of (i) obtaining coercive measures or precautionary measures, as
guarantee of the arbitration proceedings in course or to be initiated between
the Parties and/or to assure the existence and effectiveness of the arbitration
proceedings; and (ii) obtaining injunctions or specific performance, it being
agreed that upon the granting of such injunction or specific performance, full
and exclusive jurisdiction shall reverted to the Arbitration Tribunal already
formed or to be initiated, as the case may be, which decision on any and all
dispute, whether on the procedure or on the merits, shall be final and binding.

 

 



--------------------------------------------------------------------------------



 



In witness whereof, the parties have caused this Agreement to be executed by its
legal representatives in four (04) counterparts with the same content and format
for the due legal purposes and intents and in the presence of the two
undersigned witnesses.

            Sao Paulo, October 15th, 2010
      /s/ Paulo Cesar Palhares       ICO POLYMERS DO BRASIL LTDA.      p. Paulo
Cesar Palhares            /s/ Henri Hara       HENRI HARA            /s/ Elie
Hara       ELIE HARA            /s/ Paulo Cesar Palhares       A. SCHULMAN,
INC.   

Witnesses:

         
1)
  /s/ Sergio L. Duluni    
 
 
 
   
2)
  /s/ Yuri Cavalho Machado    
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



QUOTA PURCHASE AND SALE AGREEMENT SIGNED

BETWEEN ICO POLYMERS DO BRASIL LTDA. AND HENRI

KARA AND ELIE HARA ON OCTOBER 15, 2010
EXHIBIT 3.2.2.2
1. For the purposes of the performance mentioned on Item 3.2.2 and following
items of the Agreement, Parties will consider the definitions as stated below:
(i) Full Capacity Utilization Volume of the Recently-Added Third Extrusion Line
(in addition to full capacity utilization of the two initial extrusion lines):
250.000kg of produced products per month.
(ii) Volume equivalent to 80% Capacity Utilization of the Recently-Added Third
Extrusion Line (in addition to capacity utilization of the two initial extrusion
lines): 200.000kg of produced products per month.
(iii) Performance Goal: monthly average production equivalent to a volume of
200.000kg of products in the Recently-Added Third Extrusion Line.
(iv) The volume mentioned on item (iii) above is going to be supported by the
products that are being produced in the Recently-Added Third Extrusion Line and
by the products of the new projects listed in the attachment hereto, in case the
acquisition of a fourth extrusion line becomes necessary in order to attend
their production and any client of the third line ends the commercial
relationship with the Company. In this case, the production volume of the fourth
line regarding the new projects listed in the attachment hereto, will be
considered for the calculation of the performance established in the Agreement.
(v) Period for Assessment of the Performance Goal: The period to be considered
for the assessment of the Performance Goal will correspond to the twelve
(12) months prior to the date in which the 3rd anniversary of the Agreement will
be completed, which is on November 3, 2013.
(vi) Method of Calculation for Assessment of the Performance Goal: The
assessment will be calculated by adding up the monthly volume production of the
Third Extrusion Line (and of the fourth, eventually, in the hypothesis mentioned
in item (iii) above) of the twelve (12) months prior to November 3, 2013, and
dividing this result by 12.

 

 



--------------------------------------------------------------------------------



 



2. This Exhibit is an essential part of the Agreement, which content is hereby
accepted by the Parties in common consent.

            Sao Paulo, November 3rd, 2010.            /s/ Paulo Cesar Palhares  
    ICO POLYMERS DO BRASIL LTDA.      p. Paulo Cesar Palhares            /s/
Henri Hara       HENRI HARA            /s/ Elie Hara       ELIE HARA           
/s/ Paulo Cesar Palhares       A. SCHULMAN, INC.   

Witnesses:

         
1)
  /s/ Sergio L. Duluni    
 
 
 
   
2)
  /s/ Yuri Cavalho Machado    
 
 
 
   

 

 